480 So.2d 206 (1985)
James Earl HINKLE, Appellant,
v.
STATE of Florida, Appellee.
No. 84-2216.
District Court of Appeal of Florida, Second District.
December 20, 1985.
*207 J. Marion Moorman, Public Defender, Bartow, and L.S. Alperstein, Asst. Public Defender, Clearwater, for appellant.
Jim Smith, Atty. Gen., Tallahassee, and Davis G. Anderson, Jr., Asst. Atty. Gen., Tampa, for appellee.
PER CURIAM.
Defendant James Earl Hinkle was convicted of first degree murder of one victim, attempted first degree murder of another, and armed burglary. We find no merit to his argument on appeal; however, we remand for correction of an error in the written sentencing order.
At the sentencing hearing, the trial judge stated that the sentences for attempted first degree murder and armed burglary were to be served concurrent with each other, but consecutive to the sentence for first degree murder. Yet, the written order reflects that all of the sentences are to be served concurrently.
A court's written order of judgment and sentence must not vary from its oral pronouncement. Therefore, we remand this case to the trial court for correction of the written sentences. A.R. v. State, 475 So.2d 308 (Fla. 2d DCA 1985); Jackson v. State, 445 So.2d 407 (Fla. 2d DCA 1984). Otherwise, we affirm the defendant's convictions and sentences.
SCHEB, A.C.J., and DANAHY and CAMPBELL, JJ., concur.